Citation Nr: 0626051	
Decision Date: 08/22/06    Archive Date: 08/31/06

DOCKET NO.  03-22 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran had active military service from March 1945 to 
October 1946. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim for service connection for PTSD and 
apprised of whose responsibility - his or VA's, it was for 
obtaining the supporting evidence, and all relevant evidence 
necessary for an equitable disposition of this claim has been 
obtained.

2.  The veteran did not engage in combat with the enemy.

3.  Although PTSD has been diagnosed numerous times, this 
condition has not been attributed to an independently 
verified stressor in service.


CONCLUSION OF LAW

The veteran's PTSD was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was signed into law 
on November 9, 2000.  It since has been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, and the 
implementing regulations are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326.

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held that, to the extent possible, VCAA 
notice, as required by 38 U.S.C.A. § 5103, must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ or RO) decision on a claim for VA 
benefits.  See, too, Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Recently, in Dingess v. Nicholson, the U. S. Court of Appeals 
for Veterans Claims (Court) issued a decision which held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements are:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See Dingess v. 
Nicholson, 
Nos. 01-1917, 02-1506, 2006 WL 519755 (Vet. App. March 6, 
2003).  

Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Specifically, VA must notify the claimant that "should 
service connection be awarded, a schedular or extraschedular 
disability rating will be determined by applying relevant 
diagnostic codes in the rating schedule, found in Title 38, 
Code of Federal Regulations, to provide a disability rating 
from 0 percent to as much as 100 percent (depending on the 
disability involved) based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment."  Id.  

Furthermore, the notice must "provide examples of the types 
of medical and lay evidence that the claimant could submit 
(or ask VA to obtain) that are relevant to establishing a 
disability - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing exceptional circumstances 
relating to the disability."  Ibid.  

In this case at hand, the veteran was sent VCAA letters in 
December 2002 and March 2005 explaining the type of evidence 
required to substantiate his claim for service connection, as 
well as indicating what evidence he was responsible for 
obtaining and what VA had done and would do in helping him 
obtain supporting evidence.  And although the letters did not 
notify him that a schedular or extraschedular disability 
rating would be determined by applying relevant diagnostic 
codes in the rating schedule, or how an effective date would 
be assigned in the event service connection was to be 
awarded, this information was provided to him in a more 
recent June 2006 letter, in compliance with Dingess.  See 
Dingess, 2006 WL 519755, at *12 ("Other statutory and 
regulatory provisions are in place to ensure that a claimant 
receives assistance throughout the appeals process.  


...To hold that section 5103(a) continues to apply after a 
disability rating or an effective date has been determined 
would essentially render sections 7105(d) [SOC provisions] 
and 5103A [duty to assist provisions] and their implementing 
regulations insignificant and superfluous, thus disturbing 
the statutory scheme.").  Consequently, there is no 
prejudice to him in proceeding with the issuance of a 
final decision at this juncture.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, i.e., the RO, the Board must consider 
whether the veteran has been prejudiced thereby).  

The Board realizes there was no specific mention, per se, in 
the December 2002 or March 2005 VCAA letters, or even in the 
more recent June 2006 letter, of the "fourth element" 
discussed in Pelegrini II, but these letters nonetheless 
explained that the veteran should identify and/or submit any 
supporting evidence.  The content of these letters therefore 
substantially complies with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence) and Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).

Note also that the veteran was initially provided VCAA notice 
in December 2002, so prior to the RO's initial adjudication 
of his claim in January 2003.  As a result, this complied 
with the Pelegrini II and Mayfield requirement that VCAA 
notice, to the extent possible, precede the RO's initial 
adjudication and provided the veteran with ample time to 
submit any additional evidence in furtherance of his claim.  
He recently submitted a statement in January 2006, after 
receiving the most recent supplemental statement of the case 
(SSOC), indicating he had no further evidence to be obtained 
by the RO or submitted by him or his representative in 
furtherance of his claim.  And since the RO's most recent 
June 2006 letter, he has not indicated he has any additional 
relevant evidence to submit or that needs to be obtained.  
Consequently, "the record has been fully developed," and 
"it is difficult to discern what additional guidance VA 
could [provide him] regarding what further evidence he should 
submit to substantiate his claim."  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).

A veteran is entitled to service connection for disability 
resulting from a disease or an injury incurred or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
In addition, service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is established by continuity 
of symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

To establish entitlement to service connection for PTSD, in 
particular, there must be medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (conforming 
to the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV)); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).



The evidence necessary to establish the occurrence of a 
recognizable stressor during service, to support a diagnosis 
of PTSD, will vary depending upon whether the veteran engaged 
in combat with the enemy.  Where it is determined, through 
recognized military citations or other supportive evidence, 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of his service, his lay testimony 
alone may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (as amended by 
64 Fed. Reg. 32,807-32808 (1999)) (effective March 7, 1997) 
(implementing the decision in Cohen v. Brown, 10 Vet. App. 
128 (1997)).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d) (pertaining to combat veterans).  However, where 
the veteran did not engage in combat or the claimed stressor 
is noncombat-related, the record must contain service records 
or other credible sources that corroborate his testimony as 
to the occurrence of the claimed stressor.  See Moreau v. 
Brown, 9 Vet. App. 389 (1996); aff'd, 124 F. 3d 228 (Fed. 
Cir. 1997).

VA's General Counsel has held that the ordinary meaning of 
the phrase "engaged in combat with the enemy," as used in 38 
U.S.C.A. § 1154(b), requires that a veteran "have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99 (Oct. 18, 1999); 65 Fed. 
Reg. 6256-6258 (2000).  The General Counsel also indicated 
that the determination of whether a veteran engaged in combat 
with the enemy necessarily must be made on a case-by-case 
basis, and that absence from a veteran's service records of 
any ordinary indicators of combat service may, in appropriate 
cases, support a reasonable inference that he did not engage 
in combat; such absence may properly be considered "negative 
evidence" even though it does not affirmatively show that he 
did not engage in combat.  Id.  

Here, the veteran began serving on active duty in the 
military in March 1945.  His service medical records (SMRs) 
do not show relevant complaints, symptoms, etc., or a 
diagnosis of a stress-related mental illness.  His 
psychiatric evaluation for separation from the military was 
normal.  

The veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, indicates he served in the 
military until October 1946.  His Record of Assignments shows 
he was as a forklift operator and warehouseman in the Pacific 
Theater and European Theater.  His responsibilities included 
checking materials in and out of a warehouse, identifying, 
classifying, and segregating materials, storing wiring in 
outside areas, and taking inventories.  His overseas service 
was in Germany and the Philippines.

The veteran does not allege, and a review of his official 
military documentation contained in his claims file does not 
otherwise indicate, that he engaged in combat against enemy 
forces as contemplated by VA regulations.  His DD Form 214 
does not reflect that he received any decorations or medals 
indicative of involvement in combat.  Indeed, he even 
personally denied having been exposed to combat during his VA 
mental status evaluation in December 2005.  And there is no 
other sufficient indication of combat service, either.  So 
the Board finds that he did not "engage in combat."  
Consequently, the evidentiary presumption of 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(f) does not apply.  
See VAOPGCPREC 12-99.  Therefore, any alleged stressors in 
service must be independently verified, i.e., corroborated by 
objective credible supporting evidence.  And it is in this 
specific latter respect that his claim for PTSD falls shy of 
the requirements for granting service connection.

As mentioned, where, as here, a determination is made that 
the veteran did not "engage in combat with the enemy," or 
that the claimed stressor is not related to combat, his lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  Rather, the record must 
contain service records or other corroborative evidence that 
substantiates or verifies his statements or testimony as to 
the occurrence of the claimed stressor.  See, e.g., West 
(Carlton) v. Brown, 7 Vet. App. 70, 76 (1994).  See also 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).



In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court 
stated that "the absence of corroboration in the service 
records, when there is nothing in the available records that 
is inconsistent with other evidence, does not relieve the BVA 
of its obligations to assess the credibility and probative 
value of the other evidence."  In the three previously noted 
cases, the Court cited a provision of the VA ADJUDICATION 
PROCEDURE MANUAL M21-1 (MANUAL 21-1), which has now been 
revised as to "Evidence of Stressors in Service" to read, 
in part, ... "[C]orroborating evidence of a stressor is not 
restricted to service records, but may be obtained from other 
sources."  Since the MANUAL 21-1 October 1995 revision, the 
Court has held that the requirement in 38 C.F.R. § 3.304(f) 
for "credible supporting evidence " means that the 
"appellant's testimony, by itself, cannot establish the 
occurrence of a noncombat stressor."  See Moreau at 395 
(1996).  See also Dizoglio v. Brown, 9 Vet. App. 163, 166  
(1996).

In this particular case, there are numerous diagnoses of PTSD 
on record.  But these diagnoses are unreliable because they 
were based on unverified stressors.  In this regard, the 
Board notes that the RO made an attempt to verify the 
veteran's alleged stressors.  And while the evidence confirms 
he served at Camp Croft in South Carolina, the United States 
Armed Services Center for Research of Unit Records (USASCRUR) 
(now known as the United States Army and Joint Services 
Records Research Center (JSRRC)) indicated it was unable to 
document any explosions during the time period involved.  
Likewise, although the veteran's service medical records 
confirm his treatment with morphine for a fractured finger, 
there is no indication he was mistakenly taken to a morgue.  
In fact, his service medical records show he was given 
morphine prior to his transfer to a hospital and that 2 hours 
after the administration of the morphine he had his finger 
re-set and was administered penicillin.  



The Board reiterates that the veteran's diagnosis of PTSD by 
the doctors at the VAMC was based on an unconfirmed history 
as reported by him during interviews, which the Board is not 
bound to blindly accept.  See Swann v. Brown, 5 Vet. App. 
229, 232-33 (1993) (where a veteran's alleged stressors are 
uncorroborated, the Board is not required to accept a recent 
diagnosis of PTSD as being the result of the veteran's 
service).  The question of whether he was exposed to a 
stressor in service is a factual determination, and VA 
adjudicators are not bound to accept uncorroborated accounts 
of stressors or medical opinions based upon such accounts.  
Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991); Wilson v. Derwinski, 
2 Vet. App. 614 (1992).  In sum, whether the evidence 
establishes the occurrence of stressors is a question of fact 
for VA adjudicators, and whether any stressors that occurred 
were of sufficient gravity to cause or to support a diagnosis 
of PTSD is a question for medical professionals.  Cohen, 
supra.

It is also significant that the VA examiner's December 2005 
opinion, that the veteran did not have PTSD, was based on a 
complete review of the relevant evidence in the claims file, 
unlike those suggesting otherwise.  In contrast, it does not 
appear the VA clinicians that diagnosed the veteran with PTSD 
considered all of the relevant evidence concerning this 
appeal.  Instead, they apparently based their conclusions 
mostly - if not entirely - on the history and information 
as recounted by the veteran, himself, in the course of being 
evaluated and treated.  Likewise, some of the diagnoses of 
PTSD were merely provisional, whereas other diagnoses were 
based on a history, without a thorough evaluation, which 
would have found that only some symptoms, in isolation, could 
be suggestive of PTSD.  See, e.g., Reonal v. Brown, 5 
Vet. App. 458 (1993) (a diagnosis and purported relationship 
to service is only as good and credible as the history on 
which it was predicated).  See also LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (evidence that is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence to establish 
entitlement to service connection).  



In determining whether the veteran currently has PTSD related 
to an incident in service, it is the Board's responsibility 
to weigh and assess the credibility of the medical evidence 
of record.  See Evans v. West, 12 Vet. App. 22, 30 (1998); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In so doing, 
the Board may accept one medical opinion and reject others.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board may 
reject a medical opinion that is based on facts provided by 
the veteran that have previously been found to be inaccurate 
or because other facts in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion; however, the Board may not disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the veteran.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005); see also Swann at 233.

That said, when comparing and contrasting the December 2005 
VA examiner's opinion to the assessments by other VA 
clinicians, there are plausible reasons for favoring the VA 
examiner's opinion and giving more probative weight to it.  
The VA examiner considered the veteran's asserted stressor 
events, his subjective complaints, and the objective clinical 
findings from his personal evaluation of the veteran.  And 
his opinion is well informed and reasoned, unlike those who 
drew conclusory assessments based solely on the veteran's 
statements.  Moreover, the December 2005 VA examiner 
ultimately determined the veteran's asserted stressors were 
unlikely to be sufficiently traumatizing to cause PTSD, even 
if the alleged events occurred, as claimed by the veteran.  
Similarly, the VA examiner found that the veteran's symptoms 
did not appear to represent PTSD, and were likely caused by 
his depression related to his medical problems and the recent 
loss of his wife.  In fact, the veteran, himself, admitted 
that his symptoms did not begin until his cardiac surgery in 
2000.  More significantly, the examination did not result in 
a diagnosis of PTSD, much less a medical nexus opinion 
etiologically linking this condition to service; instead, the 
diagnosis was mood disorder due to the veteran's general 
medical condition, including status-post cardiac problems 
with bypass surgery and cancer surgery.  See, too, 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .).   

In the absence of an independently confirmed stressor in 
service, the Board finds there is no basis for granting 
service connection for PTSD.  Again, this is true even fully 
acknowledging the numerous times PTSD has been diagnosed, 
and even irrespective of the December 2005 VA examiner's 
opinion to the contrary.  See 38 C.F.R. § 3.304(f).  While an 
accurate determination of etiology is not a condition 
precedent to granting service connection, nor is definite 
etiology or obvious etiology, there must at least be a 
sufficiently definitive opinion on etiology to rise above the 
level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Here, there is not, mostly evidence against the 
claim, so it must be denied because the preponderance of the 
evidence is unfavorable.  38 C.F.R. § 3.102.


ORDER

The claim for service connection of PTSD is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


